ITEMID: 001-88762
LANGUAGEISOCODE: ENG
RESPONDENT: HUN
BRANCH: CHAMBER
DATE: 2008
DOCNAME: CASE OF KALMAR AND LORENCZ v. HUNGARY
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial
JUDGES: András Sajó;Françoise Tulkens;Ireneu Cabral Barreto;Nona Tsotsoria;Vladimiro Zagrebelsky
TEXT: 4. The applicants were born in 1960 and 1928 respectively and live in Budapest.
5. On 8 November 1996 the applicants brought an action against Mr M., claiming moral damages for the latter’s insulting behaviour. The Dombóvár District Court initially suspended the proceedings pending the outcome of the criminal case being conducted against the respondent. A first judgment was eventually given on 15 April 1998 but was quashed on appeal on 27 May 1999. Subsequently, the case was assigned to the Szekszárd District Court. This court joined two further cases pending between the same parties to the principal action.
6. The joint proceedings later continued before the Buda Surroundings District Court. This court held numerous hearings between 24 January 2002 and 27 March 2007. Although the applicants did not attend several hearings, it appears that they requested the court to continue with their case in their absence. Ultimately, the District Court found for the applicants on 31 May 2007.
7. On 10 June 1999 Mr Kalmár brought an official liability action against the Attorney General’s Office. The case was assigned to the Pest County Regional Court. On 17 September 2000 this court adjudicated some of the plaintiff’s claims and disjoined others, the examination of which was suspended pending the outcome of another case. In the latter connection, the proceedings were resumed on 19 December 2001. However, no hearing took place until 4 October 2006. Further hearings took place on 14 March 2007 and 14 April 2008. According to the information in the case file, this case is still pending.
8. In 2001 Mr Kalmár was found guilty of making false accusations. On 30 July 2003 he requested a retrial. According to the information in the case file, that request is still pending.
9. On 5 August 2004 Ms J. filed a criminal report against Mr Kalmár, accusing him of libel. A hearing took place on 20 March 2006, at which Mr Kalmár complained that he had not been properly informed of the charges against him. His motion for bias against the police authority dealing with the case was dismissed, and his ensuing complaint, filed on 3 December 2004, does not appear to have been answered.
10. On 17 May 2006 Mr Kalmár challenged the Budapest XX/XXI/XXIII District Court for bias. His motion was rejected on 2 June 2006. According to the information in the case file, these proceedings are still pending.
VIOLATED_ARTICLES: 6
